UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-QSB (Mark one) ý QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended May 31, 2008 r TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-130934 GOLDEN ARIA CORP. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-1970188 (IRS Employer Identification No.) #604 – 700 West Pender Street, Vancouver, British Columbia, Canada V6C 1G8 (Address of principal executive offices) (604) 602-1633 (Issuer's Telephone Number) n/a (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by sections 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorten period that the registrant was required to file such report), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No r Indicate by a check mark whether the registrant is a shell company (as defined in Rule 1b-2 of the Exchange Act).Yes r No ý . State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: Outstanding as of May 31, 2008: 29,305,480 common shares Transitional Small Business Disclosure Format (Check one): Yes r No ý Table of Contents 1 TABLE OF CONTENTS Page # PART I - FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management's Discussion and Analysis or Plan of Operation 16 Item 3: Controls and Procedures 19 PART II - OTHER INFORMATION Item 1: Legal Proceedings 20 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3: Defaults Upon Senior Securities 20 Item 4: Submission of Matters to a Vote of Security Holders 20 Item 5: Other Information 20 Item 6: Exhibits 20 Table of Contents 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements The following interim unaudited consolidated financial statement for the period ended May 31, 2008: (a) Unaudited Interim Consolidated Balance Sheets as of May 31, 2008 and August 31, 2007 F-1 (b) Unaudited Interim Consolidated Statements of Changes in Stockholders' Equity for the Period from Inception on November 24, 2004 to May 31, 2008 F-2 (c) Unaudited Interim Consolidated Statements of Operations for the three month period ended May 31, 2008 and May 31, 2007 and the Cumulative Period from Inception on November 24, 2004 to May 31, 2008 F-3 (d) Unaudited Interim Consolidated Statements of Cash Flows for the nine months ended May 31, 2008 and May 31, 2007 and the Cumulative Period from Inception on November 24, 2004 to May 31, 2008 F-4 (e) Notes to Unaudited Interim Consolidated Financial Statements F-5 These unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-QSB. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the interim period ended May 31, 2008 are not necessarily indicative of the results that can be expected for the full year. Table of Contents 3 GOLDEN ARIA CORP. (An Exploration Stage Company) CONSOLIDATE BALANCE SHEETS (Expressed in U.S. Dollars) May 31, AUGUST 31, 2008 2007 (unaudited) (audited) ASSETS Current Cash and cash equivalents $ 256,309 $ 301,579 Accounts receivable 80,672 14,860 Total current assets 336,981 316,439 Non-Current Long-term Investment in Pro Eco (Note 5) 45,000 - Proven - Oil and gas properties (Note 6) 217,763 203,658 Unproven - Oil and gas properties (Note 6) 3,409,832 - Total Assets $ 4,009,576 $ 520,097 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current Accounts payable $ 22,852 $ 12,688 Accrued liabilities - 3,375 Due to related parties (Note 7) 144,074 206,871 Total Current Liabilities 166,926 222,934 Deferred tax liability 762,704 - 929,630 222,934 STOCKHOLDERS' EQUITY Share capital Authorized: 75,000,000 common shares with a par value of $0.001 per share Issued and outstanding: 29,305,480 common shares at May 31, 2007 (and 15,495,480 common shares at August 31, 2007) 29,305 15,495 Additional paid-in capital 4,246,465 1,256,839 Deficit accumulated during the exploration stage (1,195,824 ) (975,171 ) Total Stockholders' Equity 3,079,946 297,163 Total Liabilities and Stockholders' Equity $ 4,,009,576 520,097 The accompanying notes are an integral part of these financial statements F1 Table of Contents 4 GOLDEN ARIA CORP. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIENCY) NOVEMBER 24, 2004 (inception) TO MAY 31, 2008 (Expressed in U.S. Dollars) (Unaudited) DEFICIT ACCUMULATED COMMON STOCK ADDITIONAL STOCK DURING TOTAL PAID-IN TO BE EXPLORATION STOCKHOLDERS' SHARES AMOUNT CAPITAL ISSUED STAGE EQUITY Balance November 24, 2004 (Inception) - $ - $ - $ - $ - $ - Issuance of common stock for cash 10,935,000 10,935 98,415 - - 109,350 at $0.01 per share on March 22, 2005 Issuance of common stock for cash 2,225,000 2,225 331,525 - - 333,750 at $0.15 per share on April 6, 2005 Stock to be issued 250,000 - 37,250 250 - 37,500 Comprehensive income (loss): (Loss) for the period - (167,683 ) (167,683 ) Balance, August 31, 2005 13,410,000 13,160 467,190 250 (167,683 ) 312,917 Stock issued on September 29, 2005 - 250 - (250 ) - - Comprehensive income (loss): (Loss) for the year - (200,091 ) (200,091 ) Balance, August 31, 2006 13,410,000 13,410 467,190 - (367,774 ) 112,826 Units issued for cash at $0.25 per unit 185,480 185 163,144 163,329 to related parties on March 6, 2007 (included stock based compensation of $116,959) Stock issued for property on April 18, 2007 500,000 500 274,500 - - 275,000 (note 4) Units issued for cash at $0.25 per unit 200,000 200 49,800 - - 50,000 on April 19, 2007 Units issued for cash at $0.25 per unit 1,200,000 1,200 298,800 - - 300,000 on August 31, 2007 Imputed interest from non-interest bearing loan - - 3,405 - - 3,405 Comprehensive income (loss): (Loss) for the year - (607,397 ) (607,397 ) Balance, August 31, 2007 15,495,480 $ 15,495 $ 1,256,839 $ - $ (975,171 ) $ 297,163 Units issued for acquisition at $0.21 13,810,000 13,810 2,886,290 - - 2,900,100 per unit on November 30, 2007 Imputed interest from non-interest bearing loan - - 5,765 - - 5,765 Stock-based compensation on 1,785,000 - - 97,571 - - 97,571 options granted (Note 8) Comprehensive income (loss): (Loss) for the period - (220,653 ) (220,653 ) Balance, May 31, 2008 29,305,480 $ 29,305 $ 4,246,465 $ - $ (1,195,824 ) $ 3,079,946 The accompanying notes are an integral part of these financial statements F-2 Table of Contents 5 GOLDEN ARIA CORP. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Expressed in U.S. Dollars) (Unaudited) CUMULATIVE PERIOD FROM INCEPTION NOVEMBER 24, THREE MONTHS ENDED NINE MONTHS ENDED 2004 TO May 31, May 31, May 31, May 31, May 31, 2008 2007 2008 2007 2008 Revenue Natural gas and oil revenue $ 49,602 $ 54,511 $ 144,839 $ 54,511 $ 227,045 Cost of revenue Natural gas and oil opreating costs and royalties 14,630 18,684 43,905 18,684 71,851 Depletion 12,042 80,061 45,158 80,061 121,250 Writedown in carrying value of oil and gas property - - 9,914 - 226,213 26,672 98,745 98,977 98,745 419,314 Gross Profit 22,930 (44,234 ) 45,862 (44,234 ) (192,269 ) Expenses Accounting and audit 7,350 9,086 44,135 38,480 154,033 Bank charges and interest expense 1,847 121 6,127 523 10,489 Consulting (Note 6 & Note 8) 46,012 123,319 129,085 136,039 306,191 Exploration costs and option payment - 13,124 - 107,375 318,292 Fees and dues 1,835 1,712 4,855 3,730 12,601 Insurance - - 9,807 - 9,807 Investor relations 4,770 - 8,814 2,953 11,767 Legal an professional 1,506 3,744 32,608 16,628 106,590 Office and miscellaneous 564 (3,686 ) 14,697 (4,051 ) 31,616 Rent 1,493 4,039 9,573 13,711 36,153 Telephone 513 513 513 Training & Conferences 3,889 3,889 3,889 Travel 4,377 - 7,402 2,381 10,670 Total expenses 74,156 151,459 271,505 317,769 1,012,611 (Loss) for the period before other income (51,226 ) (195,693 ) (225,643 ) (362,004 ) (1,204,880 ) Other income (expense) Interest income 606 447 4,990 2,279 9,056 Write off of mineral property - (1 ) - (1 ) (1 ) Net (loss) for the period $ (50,620 ) $ (195,247 ) $ (220,653 ) $ (359,725 ) $ (1,195,824 ) Basic and diluted loss per share $ (0.00 ) $ (0.01 ) $ (0.01 ) $ (0.03 ) Weighted average number of common shares outstanding - basic and diluted 29,305,480 13,410,000 24,769,349 13,410,000 The accompanying notes are an integral part of these financial statements F-3 Table of Contents 6 GOLDEN ARIA CORP. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in U.S. Dollars) (Unaudited) CUMULATIVE PERIOD FROM INCEPTION November 24, 2004 NINE MONTHS ENDED TO May 31, May 31, May 31, 2008 2007 2008 Cash flows used in operating activities Net (loss) $ (220,653 ) $ (359,725 ) $ (1,195,824 ) Changes to reconcile net loss to net cash used in operating activities Consulting – stock based compensation 97,571 116,959 214,530 Depletion 45,158 80,061 121,250 Write down in carrying value of oil and gas property 9,914 - 226,213 Stock issued for mineral resource and oil and gas property - - 37,500 Write off of mineral property - 1 1 Imputed interest expense 5,765 9,170 Adjusted cash flows used in operating activities (62,245 ) (162,704 ) (587,160 ) Change in non-cash working capital items: Accounts receivable (65,812 ) (38,251 ) (80,672 ) Prepaid expenses and deposit - 12,589 - Accounts payable 10,164 (43,638 ) 22,852 Accrued liabilities (3,375 ) (650 ) - Due to related parties (62,797 ) 8,585 (58,982 ) Net cash used in operating activities (184,065 ) (224,069 ) (703,962 ) Cash flows used in investing activities Oil and gas properties acquisition (reimbursement) (17,233 ) - (35,226 ) Mineral resource properties acquisition - - (1 ) Purchase of investment in Pro Eco Energy USA Ltd. (45,000 ) - (45,000 ) Cash provided in connection with business acquisition 201,028 - 201,028 Net cash used in investing activities 138,795 - 120,801 Cash flows from financing activities Proceeds from issuance of common stock - 96,370 839,470 Net cash from financing activities - 96,370 839,470 Increase (Decrease) in cash and cash equivalents (45,270 ) (127,699 ) 256,309 Cash and cash equivalents, beginning of period 301,579 153,329 - Cash and cash equivalents, end of period $ 256,309 $ 25,630 $ 256,309 The accompanying notes are an integral part of these financial statements F-4 Table of Contents 7 GOLDEN ARIA CORP. (An Exploration Stage Company) NOTES TO CONSOLIDATED INTERIM FINANCIAL STATEMENTS May 31, 2008 (Unaudited) (Expressed in U.S. Dollars) 1. BASIS OF PRESENTATION The unaudited consolidated financial statements as of May 31, 2008 and for the nine months ended May 31, 2008 included herein have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with United States generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. These unaudited consolidated financial statements should be read in conjunction with the August 31, 2007 audited annual financial statements and notes thereto. Operating results for the three and nine months ended May 31, 2008 are not necessarily indicative of the results that may be expected for the year ended August 31, 2008. 2. ORGANIZATION AND BUSINESS ACQUISITION The Company is an independent natural gas and oil company engaged in the exploration, development and acquisition of natural gas and oil properties in the United States and Canada. The Company was incorporated in the State of Nevada on November 24, Business acquisition Effective November 30, 2007, the Company acquired Target Energy, Inc. (“Target”), a private Nevada corporation, whose principal business is in the identification, acquisition and exploration of oil and gas properties.The closing of the transactions contemplated in the share exchange agreement and the acquisition of all of the issued and outstanding common stock in the capital of Target occurred on November 30, 2007.The Company issued to the shareholders of Target 13,810,000 shares of common stock, which represented 100% of the outstanding shares of Target.Following is a summary of purchase price allocation: F-5 Table of Contents 8 November 30, 2007 Purchase price: Share consideration - 13,810,000 common shares at $0.21 per share $ 2,900,100 Purchase Price Allocation: Cash and cash equivalents $ 201,028 Accounts receivable 10,708 Prepaid expense and deposits 24,284 Oil and gas properties 3,454,704 Accounts payable and accrued liabilities (27,920) Deferred income tax liabilities (762,704) Total $ 2,900,100 As the acquisition was completed on the quarter end, therefore, $nil operations of the Target from September 1, 2007 to November 30, 2007 was included in the consolidated financial statements. 3. GOING CONCERN UNCERTAINTY The accompanying unaudited consolidated financial statements have been prepared on a going concern basis which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business for the foreseeable future. The Company incurred a net loss of $220,653 for the nine months ended May 31, 2008 [net loss for the nine months ended May 31, 2007 - $359,725] and as at May 31, 2008 has incurred cumulative losses of $1,195,824 that raises substantial doubt about its ability to continue as a going concern.Management has been able, thus far, to finance the operations through equity financing and cash on hand.There is no assurance that the Company will be able to continue to finance the Company on this basis. In view of these conditions, the ability of the Company to continue as a going concern is in substantial doubt and dependant upon its ability to generate sufficient cash flow to meet its obligations on a timely basis, to obtain additional financing as may be required, to receive the continued support of the Company’s shareholders, and ultimately to obtain successful operations. These unaudited consolidated financial statements do not give effect to any adjustments which would be necessary should the Company be unable to continue as a going concern and therefore be required to realize its assets and discharge its liabilities in other than the normal course of business and at amounts different from those reflected in the accompanying financial statements. 4. SIGNIFICANT ACCOUNTING POLICIES a) Basis of Consolidation The consolidated financial statements include the financial statements of the Company and its wholly-owned subsidiary, Target Energy, Inc.All significant inter-company balances and transactions have been eliminated. b) Revenue Recognition The Company uses the sales method of accounting for natural gas and oil revenues.Under this method, revenues are recognized upon the passage of title, net of royalties.Revenues from natural gas production are recorded using the sales method.When sales volumes exceed the Company’s entitled share, an overproduced imbalance occurs.To the extent the overproduced imbalance exceeds the Company’s share F-6 Table of Contents 9 4. SIGNIFICANT ACCOUNTING POLICIES, Continued of the remaining estimated proved natural gas reserves for a given property, the Company records a liability.At May 31, 2008, the Company had no overproduced imbalances. c) Oil and Gas Properties The Company utilizes the full cost method to account for its investment in oil and gas properties.Accordingly, all costs associated with acquisition, exploration and development of oil and gas reserves, including such costs as leasehold acquisition costs, capitalized interest costs relating to unproved properties, geological expenditures, tangible and intangible development costs including direct internal costs are capitalized to the full cost pool.When the Company obtains proven oil and gas reserves, capitalized costs, including estimated future costs to develop the reserves and estimated abandonment costs, net of salvage, will be depleted on the units-of-production method using estimates of proved reserves.Investments in unproved properties and major development projects including capitalized interest, if any, are not amortized until proved reserves associated with the projects can be determined.If the future exploration of unproved properties are determined uneconomical the amount of such properties are added to the capitalized cost to be amortized. The capitalized costs included in the full cost pool are subject to a “ceiling test”, which limits such costs to the aggregate of the estimated present value, using a ten percent discount rate of the future net revenues from proved reserves, based on current economic and operating conditions. Sales of proved and unproved properties are accounted for as adjustments of capitalized costs with no gain or loss recognized, unless such adjustments would significantly alter the relationship between capitalized costs and proved reserves of oil and gas, in which case the gain or loss is recognized in the statement of operations. Exploration activities conducted jointly with others are reflected at the Company’s proportionate interest in such activities. Cost related to site restoration programs are accrued over the life of the project. d) Stock-Based Compensation The Company adopted SFAS No. 123(revised), "Share-Based Payment", to account for its stock options and similar equity instruments issued.Accordingly, compensation costs attributable to stock options or similar equity instruments granted are measured at the fair value at the grant date, and expensed over the expected vesting period.SFAS No. 123(revised) requires excess tax benefits be reported as a financing cash inflow rather than as a reduction of taxes paid. F-7 Table of Contents 10 e) New Accounting Pronouncements In March 2008, the FASB issued FASB Statement No.161 ("SFAS161"), "Disclosures about Derivative Instruments and Hedging Activities". SFAS161 requires companies with derivative instruments to disclose information that should enable financial-statement users to understand how and why a company uses derivative instruments, how derivative instruments and related hedged items are accounted for under FASB Statement No.133 "Accounting for Derivative Instruments and Hedging Activities" and how derivative instruments and related hedged items affect a company's financial position, financial performance and cash flows. SFAS161 is effective for financial statements issued for fiscal years and interim periods beginning after November15, 2008. The adoption of this statement is not expected to have a material effect on the Company's future financial position or results of operations. In December 2007, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements - An amendment of ARB No. 51”.SFAS 160 requires companies with noncontrolling interests to disclose such interests clearly as a portion of equity but separate from the parent’s equity.The noncontrolling interest’s portion of net income must also be clearly presented on the Income Statement.SFAS 160 is effective for financial statements issued for fiscal years beginning after December 15, 2008. The adoption of this statement is not expected to have a material effect on the Company's future financial position or results of operations. In December 2007, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 141,(revised 2007), “Business Combinations”.SFAS 141 (R) applies the acquisition method of accounting for business combinations established in SFAS 141 to all acquisitions where the acquirer gains a controlling interest, regardless of whether consideration was exchanged.Consistent with SFAS 141, SFAS 141 (R) requires the acquirer to fair value the assets and liabilities of the acquiree and record goodwill on bargain purchases, with main difference the application to all acquisitions where control is achieved.SFAS 141 (R) is effective for financial statements issued for fiscal years beginning after December 15, 2008.The adoption of this statement is not expected to have a material effect on the Company's future financial position or results of operations The FASB has additionally issued SFAS No. 155 to SFAS No. 159 and FIN No. 48 but they will not have any relationship to the current operations of the Company.Therefore, a description and its impact on the Company’s operations and financial position for each have not been disclosed. 5. LONG TERM INVESTMENT On April 21, 2008, the Company purchased 900,000 shares for $45,000 in Pro Eco Energy USA Ltd. (“Pro Eco Energy”) which represented 8.25% ownership.The Chairman of the Company is a Director in Pro Eco Energy which established the existence of significant influence in Pro Eco Energy and accordingly the equity method of accounting is adopted for the investment. As at May 31, 2008, the Pro Eco Energy’s financial information was not readily available and the Company’s percentage of earning and loss in Pro Eco Energy was not determinable under the equity method of accounting.Management of the Company has determined that the possible impact on the Company’s quarter financial statements is immaterial.As the result, the Company’s investment was recorded at cost as at May 31, 2008. 6. OIL AND GAS PROPERTIES Queensdale, Saskatchewan (1A9-25) On April 16, 2007, the Company acquired a 25% (net 15%) before payout (“BPO”) (12.5% (net 7.5%) after payout (“APO”)) interest in Queensdale, Saskatchewan Project from 0743608 B.C. Ltd. (Assignor), a company controlled by a Director/CEO of the Company, for a total cost of CAD$250,000 and 500,000 shares of the Company’s common stock.The Participation Agreement consists specifically of all (100%) of the Assignor’s interest in the Queensdale 1A9-25/4A2-25-6-2 W2M well; none (0%) of the Assignor’s interest in the Queensdale 4A9-25 / 2D15-25-6-2 W2M well; and one-half (50%) interest in the Farmout Land and the Option Land. On April 18, 2007, 500,000 shares were issued at market value $0.55 per share giving a total of $275,000. The Company agrees to pay to the Assignor on monthly basis and within 5 business days of receiving the payment from net generated oil and gas revenue, a minimum of 80% of the payments received from net generated oil and gas revenue attributable to the Queensdale 1A9-25 / 4A2-25-6-2 W2M well, until such time as the full CAD$250,000 has been paid to the Assignor. The total cost capitalized cost incurred for the oil and gas property was $496,049 which was attributed to the acquisition cost of the oil and gas property.The Company applied the full cost method to account for this property. F-8 Table of Contents 11 West Queensdale, Saskatchewan (HZ 4A9-25/3A15-25-6-2 W2) In Connection with the acquisition of Target, the Company acquired another producing well at Queensdale, Queensdale West HZ 4A9-25/3A15-25-6-2 W2.The well was drilled in February 2007 and was placed in production on May 15, 2007.The Company has an 8% Gross Interest before payout (BPO) and 4% net interest after payout in this well. Wordsworth, Saskatchewan Through the Company’s subsidiary, Target, the Company owns a well working interest in Wordsworth, Saskatchewan, The Wordsworth property has one producing oil well which was drilled in May, 2006, and in which the Company has a 3.75% net interest.This is a horizontal well called the Wordsworth East HZ 2A2-23/3A11-14-7-3 W2, and was considered a new pool discovery. A second well on this property, the Wordsworth E. HZ 3B9-23/3A11-23-7-3 W2 located on the north side of the Wordsworth prospect area, was deemed not commercially viable as a producing oil well. Coteau Lake, Saskatchewan In connection with the acquisition of Target, the Company acquired certain working interest in Coteau Lake, Saskatchewan. Coteau Lake is an exploration property and the Company has no producing oil or gas wells on this land at this time. The Coteau Lake exploration project covers 1,280 acres of land. The Company’s gross and net interest in this project is 50%. There has been historic oil production on the Coteau Lake project lands. On November 7, 2007, the Company’s subsidiary Target entered into a Letter of Intent (the “LOI”) with Primrose Drilling Ventures Ltd. (“Primrose”), a body corporate, having an office in the city of Calgary, in the Province of Alberta.Pursuant to the LOI, the Target is the interest title holder of Saskatchewan Crown Land parcels 124, 125 and 126. Primrose elected to proceed with a 50/50 joint venture with Target by reimbursing Target for 50% of its land cost on parcels 124, 125 and 126 for CDN$26,590 which is payable on signing within 15 days of the LOI.Primrose would become operator of the project upon its acceptance of such appointment and agreement to assume the duties, obligations and rights of the operator.A formal Participation Agreement (“Agreement”) which included the provisions of LOI have been entered between Target and Primrose.Included in the Participation Agreement would be the Area of Mutual Interest (AMI) which would govern future land acquisitions and timeline set out in the LOI.As at May 31, 2008, the Company was still in the process defining the first well exploration location. (a) Proved property Property 31-Aug-07 Addition Depletion for the period Write down in carrying value 31-May-08 Canada-Proved property $203,658 $69,177 $(45,158) $( 9,914 ) $217,763 F-9 Table of Contents 12 (b) Unproved property Property 31-Aug-07 Addition Cost added to capitalized cost May 31, 2008 Canada –Unproved Property - $3,419,737 (9,905) $3,409,832 The additions of the unproved property was resulted of the business acquisition occurred during the period.The acquired unproven oil and gas properties of $ 2,615,139 have been recorded at amounts necessary to reflect temporary differences associated with the differences between their accounting and tax bases. As a result, these properties are recorded in the consolidated balance sheet at May 31, 2008 at $ 3,377,843 with a corresponding future tax liability of $ 762,704. 7. RELATED PARTIES TRANSACTION In the three month period ended May 31, 2008, the Company paid $6,000 (May 31, 2007: $Nil) to the President of the Company.The Company incurred $Nil (May 31, 2007: $19,080) and $1,590 (May 31, 2007: $6,365); of consulting fees and office rent, respectively, to companies controlled by / related to a director of the Company. At May 31, 2008, the Company paid $1,590 (May 31, 2007: $11,660) to those companies and an additional $144,074 (May 31, 2007: $221,043) was owed to a company controlled by a Director/CEO of the Company for acquiring working interest in Queensdale, Saskatchewan Project.The related party transactions are recorded at the exchange amount established and agreed to between the related parties. 8. COMMON STOCK AND WARRANTS Common Stock On October 15, 2007, the Company entered into a share exchange agreement with Target Energy (“Target”), a private Nevada corporation, and the former shareholders of Target. The closing of the transactions contemplated in the share exchange agreement and the acquisition of all of the issued and outstanding common stock in the capital of Target occurred on November 30, 2007.The Company issued 13,810,000 shares of its common stock to the shareholders of Target and in so doing acquired 100% of all issued Target shares from those shareholders who had owned 13,810,000 shares of Target. As of May 31, 2008, the total number of the Company’s shares issued and outstanding is Warrants A summary of the changes in share purchase warrants for the period ended May 31, 2008 is presented below: Warrants Outstanding Weighted Average Number of Shares Exercise Price Balance, August 31, 2007 1,585,480 $0.40 Issued - - Balance, May 31, 2008 1,585,480 $0.40 F-10 Table of Contents 13 The Company has the following warrants outstanding and exercisable. May 31, 2008 Warrants outstanding and exercisable Weighted Weighted average average Number remaining exercise Exercise price of shares contractual life price $0.40 385,480 0.50 years 0.40 $0.40 1,200,000 1.25 years 0.40 9.STOCK OPTIONS On December 14, 2007, the Company granted 1,785,000 stock options to directors, Officers, and consultants of the Company with exercise prices of $0.35 per share, expires over 5 years.The vesting dates of options are as below: Vesting Dates Percentage of options granted December 14, 2007 25% December 14, 2008 25% December 14, 2009 25% December 14, 2010 25% For the nine months ended May 31, 2008, the Company recorded a total of $97,571 for stock based compensation expenses which has been included in consulting fees. A summary of the changes in stock options for the period ended May 31, 2008 is presented below: Options Outstanding Weighted Average Number of Shares Exercise Price Balance, August 31, 2007 - $ - Granted 1,785,000 0.35 Balance, May 31, 2008 1,785,000 $ 0.35 The fair value of each option granted has been estimated as of the date of the grant using the Black-Scholes option pricing model with the following assumptions: Period ended May 31, 2008 Expected volatility 92.10% Risk-free interest rate 3.77% Expected life 5 years Dividend yield 0.0% F-11 Table of Contents 14 A summary of weighted average fair value of stock options granted during the period ended May 31, 2008 is as follows: Period ended May 31, 2008 Weighted Average Exercise Price Weighted Average Fair Value Exercise price is more thanthe market price at grant date: $0.35 $0.13 The Company has the following options outstanding and exercisable. May 31, 2008 Options outstanding Options exercisable Weighted Weighted Weighted average Average Average Range of Number remaining Exercise Number Exercise exercise prices of shares contractual life Price of shares Price $0.35 1,785,000 4.54 years 0.35 446,250 0.35 10. COMMITMENTS - OTHER (a)The Company has entered into a month-to-month rental arrangement for office space in Kelowna, British Columbia, Canada for $525 (including $25 GST) per month. (b)On May 25, 2006, the Company has entered into an administration contract with Hurricane Corporate Services Ltd, an arms-length party, to provide administrative services to the Company for $2,860 per month commencing June 1, 2006. This agreement has since been terminated. (c)On December 1, 2007, the Company entered into a consulting agreement with the president of the Company for corporate administration and oil and gas exploration and production consulting services for $2,000 per month on a continuing basis. (d) On March 2, 2008, the Company entered into a controller agreement with CAB Financial Services, a corporation organized under the laws of the Province of British Columbia.CAB Financial Services is a consulting company controlled by the chairman of the board and chief executive officer of the Company. Pursuant to the controller agreement, CAB Financial Services will provide corporate accounting and controller services to the Company in consideration for the payment of CAD$3,675 (including $175 GST) per month, together with reimbursement for all travel and other expenses incurred by it. 11.SUBSEQUENT EVENTS On June 11, 2008 the Company was successful in acquiring two land parcels of 160 acres each in the Glen Park area of central Alberta, Canada. These 320 acres are believed to be prospective for reef development and the potential accumulation of oil deposits. Productive wells in the area have had production rates in excess of 200 bop/d and in some cases with little associated water. We currently have a 100% interest in these two prospects. The company continues to evaluate other opportunities in this and other areas. F-12 Table of Contents 15 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Forward-Looking Statements Historical results and trends should not be taken as indicative of future operations.
